
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 20
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2009
			Mr. Byrd submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		CONCURRENT RESOLUTION
		Authorizing the last surviving United
		  States veteran of the First World War to lie in honor in the rotunda of the
		  Capitol upon his death.
	
	
		Whereas the veterans of the First World War fought bravely
			 and made heroic sacrifices for the Allied forces;
		Whereas the veterans of the First World War suffered the
			 terrors of both trench warfare and the chemical battlefield;
		Whereas the veterans of the First World War suffered the
			 scourge of the Spanish influenza pandemic;
		Whereas past resolutions have sought authorization for
			 veterans, representative of specific wars, to lie in honor in the rotunda of
			 the Capitol;
		Whereas it is the desire of all veterans to honor both
			 those who serve and those who have served in time of war and peace;
		Whereas it is the Nation's collective desire to express
			 its gratitude for the sacrifice and service of all First World War veterans;
			 and
		Whereas Frank Woodruff Buckles, born February 1, 1901, in
			 Bethany, Missouri, and residing in Jefferson County, West Virginia, at age 108,
			 is believed to be the last surviving United States veteran of the First World
			 War: Now, therefore, be it
		
	
		1.Honoring veterans of the
			 First World War
			(a)In
			 generalIn recognition of the historic contributions of United
			 States veterans who served in the First World War, the last surviving United
			 States veteran of the First World War shall be permitted to lie in honor in the
			 rotunda of the Capitol upon his death, so that the citizens of the United
			 States may pay their last respects to these great Americans.
			(b)ImplementationThe
			 Architect of the Capitol, under the direction and supervision of the President
			 pro tempore of the Senate and the Speaker of the House of Representatives,
			 shall take the necessary steps to implement subsection (a), including, if
			 necessary, scheduling the use of the rotunda of the Capitol for the purposes
			 described in such subsection at such a time as such use will not coincide with
			 the use of the Capitol for an Inauguration or a State of the Union
			 address.
			
